COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00143-CV


STEVE JOHNSTON, MANDY                                           APPELLANTS
GARNER ELLIS, RICKY ELLIS,
AND EGW UTILITIES, INC.

                                       V.

RIEX CO., L.P. D/B/A COWTOWN                                       APPELLEE
BOLT & GASKET CO.


                                   ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Joint Motion To Set Aside Judgment

Pursuant To Settlement Agreement And Remand To The Trial Court.”

      The motion is GRANTED. We set aside without regard to the merits the

trial court=s judgment and remand this case to the trial court for rendition of


      1
      See Tex. R. App. P. 47.4.
judgment in accordance with the parties’ agreement.    See Tex. R. App. P.

42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388

(Tex. 1995).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINIOT, J.

DELIVERED: August 31, 2011




                                      2